             Case 1:19-mc-51081-TLL ECF No. 19, PageID.269 Filed 09/13/19 Page 1 of 8

                                                                            AlJSA:         Anca Pop                               Telephone: (989) 895 -5712
AO 93 (Rev. 11/13) Search and Seizure Warrant                    Special Agent:            Bryan Butler                           Telephone: (989) 892-6525

                                                                                                                                                Filed: 09/13/2019
                                           UNITED STATES DISTRICT COURT                                                                        Time: 10:22:26 am
                                                                         for the
                                                               Eastern District of Michigan                                                    U.S. District Court
                                                                                                                                             Eastern District of MI
                  In the Matter of the Search of                                )
                                                                                                                                                        Bay City
              (Briefly describe the property to be searched                     )
               or idenlify !he person by name and address)                      )       Case No.    l:19-mc-51081-3
      791 M 61, STANDISH, MICHJGAN                                              )                   Judge: Ludington, Thomas L.
                                                                                )                   Filed: 07-24-2019
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized Jaw enforcement officer
         An application by a federal Jaw enforcement officer or an attorney for the government requests the search
of the following person or property located in the _ _ _ _§astern_ _            District of _ _ _ _ Michigan _
(identify the person or describe the property to be searched and give its location):                 I hereby certify that the foregoing is a certified copy
                                                                                                     of the original on file in this office.
Attachment A
                                                                                                    Clerk, U.S. District Court
                                                                                                    Eastern District of Michigan

                                                                                                    By: s/ Kristen Gastaneda
                                                                                                          Deputy

        l find that the affidavit(s), or any recorded testimony , establish probable cause to search and seize the person or property
described above, and that such search will reveal (idenlify the person or describe the property 10 be sei=ed):
Attachment B




          YOU ARE COMMANDED to execute this warrant on or before                              t-1.!&ug 1_ 2_Q 1_2 _ _ _ _ _ (not 10 exceed 14 aays}
      Ii] in the daytime 6:00 a.m. to 10:00 p.m.              D     at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to th_e _2re?idjng l!_ni!._ed_States MagLstr~ t~ J1:!_d~ ~ QU!Y
                                                                                                        (United Sia/es Magislra/e Judge}

      D   Pursuant to 18 U.S.C. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      D for __ days /•"'" meed 30) D until, the facts justifying, the /'4"date~ ~
Date and time issued:       !u!;' ~4. 2019       10:56 am                                 ~~                               _ _ _ _
                                                                                                                       Judge ·s signature
                                                                                                                                                     _ __ _


City and state:      Bay City, Michigan                                                Patricia T. Morris          _          U. S. Magistrate Judge
                                                                                                                   Printed name and title
Case 1:19-mc-51081-TLL ECF No. 19, PageID.270 Filed 09/13/19 Page 2 of 8




                                      ATTACHMENT A
                                    Location to be searched


791 M-61, Standish, Michigan 48658, more fully described as a single family residence located
on the south side ofM-61 between 9 Mile Road to the east and Saunders Road to the west. The
residence is significantly set back from the main frontage of M-61 and is shielded by trees and
foliage from the roadway. Coming from 9 Mile Road and heading west on M-61 , the driveway
to the residence is the fifth driveway on the south side ofM-61. There is no signage or
numbering posted at the end of the driveway.
All building, structures and containers on the property located at 791 M-61 , Standish, Michigan,
48658. All vehicles on the property used primarily by Jeff or Jenny Bartlett or for the operation
of Surveying Solutions, Inc. (SSI), 2SI Developments, LLC (2SI), 3SI Building and Leasing,
LLC (3SI), National Elevation Certificates, LLC (NEC), or Southfield IT Group.




                                               28
Case 1:19-mc-51081-TLL ECF No. 19, PageID.271 Filed 09/13/19 Page 3 of 8




                                   ATTACHMENTB
The subject location shall be searched for. fruits of criminal activity and the following
records, whether stored in paper or digital format, for Surveying Solutions, Inc., 2SI
Developments, LLC, 3SI Building and Leasing, LLC, National Elevation Certificates, LLC
(NEC), Southfield IT Group (hereinafter referred to as "Companies"), Andrew
Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony Thelen, Adam Ball, Courtney
Stodolak, Celena Thelen, Jessica Bartlett, Jenny Bartlett, and Sarah Ball:
   I. Records pertaining to work proposed, contracted or performed for the Michigan
      Department of Transportation, or other state or federal agencies, as a contractor or
      sub~contractor;

   2. Records pertaining to the Companies;

   3. Any personal financial records relating to the above listed individuals;

   4. Records pertaining to the schedule or location of any of the above listed individual.

   5. Locked containers or safes wherein any of the above items may be located;

   6. Records identifying the location of safety deposit boxes or storage lockers wherein
      any of the above items may be located. Keys or other instruments necessary to gain
      access to the safety deposit boxes or storage lockers.

   7. All electronic equipment, including cellular telephone, smartphones, desktop
      computers, laptop computers and tablets used principally for the operation of
      Companies or used by any of the above listed individuals;


     All of the above noted records may be stored on magnetic or electronic media
     including hard drives, diskettes, tapes, or other media in the form readable by
     computer. These records include media maintained as archive or backup copies.
     Also included in magnetic or electronic media are electronic data processing and
     storage devices, computers, artd computer systems including central processing
     units, internal and peripheral storage devices such as fixed disks, external hard
     drives, floppy disks and diskettes, tape drives and tapes, optical storage devices
     such as keyboards, printers, video display monitors, optical readers, and related
     communication devices such as modems. Computer equipment, as needed, is
     defined as follows:


                                           29
Case 1:19-mc-51081-TLL ECF No. 19, PageID.272 Filed 09/13/19 Page 4 of 8




         a. Hardware. Computer hardware consists of all equipment which can collect,
            analyze, create, display, convert, store, conceal, or transmit electronic,
            magnetic, optical, or similar computer impulses or data. Hardware includes,
            but it not limited to, any data processing devices; internal and peripheral
            storage devices; input/output devices (such as keyboards, printers,
            scanners); related communication devices (such as modems, cables, and
            connections, recording equipment, RAM or ROM units, acoustic couplers,
            automatic dialers, speed dialers); as well as any devices, mechanisms, or
            parts that can be used to restrict access to computer hardware (such as
            physical keys and locks).

        b. Software. Computer software is digital information which can be
           interpreted by a computer and any of its related components to direct the
           way they work. Software is stored in electronic, magnetic, optical, or other
           digital form. It commonly includes programs to run operating systems,
           applications, utilities, compilers, interpreters, and communication devices.

        c. Documentation. Computer related documentation consists of written,
           recorded, printed, or electronically stored material which explains or
           illustrates how to configure hardware, software, or related items.

        d. Handwritten or printed notes regarding passwords, finding the file or
           directory names of important data, operating the hardware or software,
           identifying the suspect's electronic or telephone connections with co-
           conspirators and victims, or finding login names or accounts.


     For any computer or storage medium whose seizure is otherwise authorized by this
     warrant, and any computer or storage medium that contains or in which is stored
     records or information that is otherwise called for by this warrant (hereinafter,
     "COMPUTER"):


        a. evidence of who used, owned, or controlled the COMPUTER at the time
           the things described in this warrant were created, edited, or deleted, such as
           logs, registry entries, configuration files, saved usemames and passwords,
           documents, browsing history, user profiles, email, email contacts, "chat,"
           instant messaging logs, photographs, and correspondence;

        b. evidence of software that would allow others to control the COMPUTER,
           such as viruses, Trojan horses, and other forms of malicious software, as
           well as evidence of the presence or absence of security software designed to
           detect malicious software;
                                          30
Case 1:19-mc-51081-TLL ECF No. 19, PageID.273 Filed 09/13/19 Page 5 of 8




         c. evidence of the lack of such malicious software;

         d. evidence indicating how and when the computer was accessed or used to
            determine the chronological context of computer access, use, and events
            relating to crime under investigation and to the computer user;

         e. evidence indicating the computer user's state of mind as it relates to the
            crime under investigation;

         f. evidence of the attachment to the COMPUTER of other storage devices or
            similar containers for electronic evidence;

         g. evidence of counter-forensic programs (and associated data) that are
            designed to eliminate data from the COMPUTER;

         h. evidence of the times the COMPUTER was used;

         1.   passwords, encryption keys, and other access devices that may be necessary
              to access the COMPUTER;

        J. documentation and manuals that may be necessary to access the
           COMPUTER or to conduct a forensic examination of the COMPUTER;

        k. records of or information about Internet Protocol addresses used by the
           COMPUTER;

        I. · records of or information about the COMPUTER'S Internet activity,
              including firewall logs, caches, browser history and cookies, "bookmarked"
              or "favorite" web pages, search terms that the user entered into any Internet
              search engine, and records of user-typed web addresses;

        m. contextual information necessary to understand the evidence described in
           this attachment.


     As used above, the terms "records" and "information" includes all forms of
     creation or storage, including any form of computer or electronic storage (such as
     hard disks or other media that can store data); any handmade form (such as
     writing); any mechanical form (such as printing or typing); and any photographic



                                            31
Case 1:19-mc-51081-TLL ECF No. 19, PageID.274 Filed 09/13/19 Page 6 of 8




      form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion
      pictures, or photocopies).




                                          32
          Case 1:19-mc-51081-TLL ECF No. 19, PageID.275 Filed 09/13/19 Page 7 of 8

AO 93 (Rev. I 2/09) Search and Seizure Warrant




                                                                Return
Case No.: l:19-MC-51081-3              Date and time warrant executed:      Copy of warrant and inventory left with :
                                       July 25, 2019 at 8:05 AM             At Search Location (791 M-61 Standish, Ml)
Inventory made in the presence of: Via return to the United States Attorneys Office.

Inventory of the property taken and name of any person(s) seized: See attached USDOJ FBI Receipt for Prope




                                                            Certification

         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.



Date: 9/10/2019



                                                                Bryan M. Butler, Special Agent, FBI

                                                                                    Prinred name and title
               Case 1:19-mc-51081-TLL ECF No. 19, PageID.276 Filed 09/13/19 Page 8 of 8
FD-597 (Rev 8- 11 - 94)                                                         Page _   _,/_ _of   t
                                  UNITED STATES DEPARTMENT OF JUSTICE
                                    FEDERAL BUREAU OF INVESTIGATION
                              Receipt for Property Received/Returned/Released/Seized

    File   #    l/o[ -(}£ - 3a 7 lj/J'jf
         On (date)        J/Alj ~20/C/                                          item(s) listed below were:
                                                                                D Received From
                                                                                D Returned To
                                                                                D Released To
                                                                               _,B Seized




     Received By:
                                                             -                     (Signature)
